 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDTomco Communications,Inc. and United Electrical,Radio and Machine Workers of America(UE) Lo-cal 1412.Case 20-CA-8948September25, 1975DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 31, 1974, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the General Counselfiled cross-exceptions to the Decision and a support-ing brief, the Charging Party filed cross-exceptions tothe Decision and a supporting brief, and the Respon-dent filedan answeringbrief to General Counsel'sand Charging Party's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge butonly to the extent consistent herewith.The General Counsel and the Charging Party con-tend that the Respondent engaged in "surface bar-gaining," in violation of Section 8(a)(5) of the Act. Insupport of their contentions, the General Counseland the Charging Party primarily rely on the man-agement-rightsclause proposed and insisted on bytheRespondent.The General Counsel and theCharging Party contend that this proposal, rigidlyadhered to throughout negotiations, would virtuallyeliminateany possibility of the Union discharging itsrepresentationobligations as the representative ofRespondent's employees.It is well established that an employer's insistenceupona management-rights clause does not, in and ofitself,constitute a violation of Section 8(a)(5) of theAct.' However, the nature of an employer's proposalson management-rights and other terms and condi-tions of acollective-bargaining agreement are mate-rial factorsin assessingthe employer's motivations inthe course of collective bargaining. Rigid adherenceto proposals which are predictably unacceptable tothe union may indicate a predetermination not toreachagreement,or a desire to produce a stalemate,1N.L R.B.v. AmericanNational InsuranceCo.,343 U S. 395 (1952).in order to frustrate bargaining and undermine thestatutory representative.'In its proposed management-rights clause, Re-spondent demanded that the Union yield any and allbargaining rights on such basic items as subcontract-ing; the establishment, changing, combining, or eli-mination of jobs; the setting of wage rates, individualsalaries, and the establishing or changing of an in-centive or bonus form of compensation; and the re-location or shutdown of operations or any part there-of, as well as such matters as suspension, laying off,recalling, retiring, demoting, disciplining, and trans-ferring of the employees. An evaluation of all theRespondent's proposals herein clearly shows that Re-spondent was determined to force the Union and itsmembers to abandon their right to be consulted re-garding practically any and all disputes that mightarise during the term of the contract relating to termsand conditions of employment; i.e., to waive theirstatutory rights to bargain collectively. Not only areRespondent's proposals clearly designed to force theUnion into abandoning its statutory rights and du-ties,but,atthesame time, the totality ofRespondent's proposals, particularly in the benefit or"economic" areas, indicates an intention on the partof Respondent to penalize the employees for havingengaged in protected concerted activity'Respondent's proposal as to vacations originallydetracted from the existing benefit by requiring anemployee to work an entire year prior to being eligi-ble to receive a vacation. The existing condition wasthat an employee earned ten-twelfths of a day vaca-tion for every month worked. Upon objection by theUnion, Respondent made the concession of agreeingto the preexisting manner of computation and ac-crual 4Another existing condition of employment wasthat each employee earned 1 day's sick leave for eachmonth he worked. Under Respondent's proposal, theemployees would only be entitled to 6 days a yearrather than 12 days. Thus, for example, if an employ-ee makes $5 an hour, the top rate for technicians, hewould suffer the immediate loss of a fringe benefitthat heretofore had an approximate value of $240.Notwithstanding this proposed loss of an exisitngfringe benefit, Respondent went even further by pro-posing and insisting on another new condition whichprovided that before an employee can draw sick payhe must be absent from work on a working day for 12 Stuart RadiatorCore Manufacturing Co, Inc,173 NLRB 125 (1968),Continental InsuranceCo. v. N L R B,495 F 2d 44 (C A 2, 1974).3Continental InsuranceCo v N L R B, supraat fn. 2This proposal is further complicated, however, byRespondent's propos-alwith regard to the existing30-day probationary period.Respondent firstproposed that the probationary period be 150 days whichit later reduced to90 days with no right of vacation accrualunless the employee successfullycompletedthe probationary period.220 NLRB No. 87 TOMCO COMMUNICATIONS, INC.full day prior tobeing eligibleto draw sick pay. Un-der such a proposal, an employee would have to loseat least 1 day's pay in order to draw any sick pay forsubsequent days out sick, and of course any sicknessor illness ofonly 1 day's duration would deny to theemployees any sick-pay benefit at all. Thus, medicalsituationssuch as tooth extractions, diagnostic exam-inations,the24-hourvirus,etc.,under theRespondent's new condition, would cause the em-ployees to suffer from theloss ofheretofore existingbenefits.Other of Respondent's proposals clearly show thatthisemployerwas engagingin a typical shell game,giving with one hand and taking away with the other.Thus, Respondent contends that it offered to in-crease wages10 cents an hour each year during thetermof a 3-year contract. However, an examinationof Respondent's wage proposal shows that all thatRespondent offered was an annual 10-cent-an-hourincreasein the upperlimits ofthe rate range for eachclassification,with the clearly spelled out caveat thatRespondent,and only Respondent,would determinewhat hourly rate each employee would be paid with-in his classification.Thus, there is no assurance thatany employee would even receive the 10-cent-an-hour increasepurportedly proposed for the secondand third years of the contract term.Respondent's proposal on the discharge providedthat discharge and/or discipline shall be for justcause.However, themanagement-rights clause pro-vides that Respondent shall have the exclusive rightto discharge, suspend, or demote any employee, and,under Respondent's proposed grievanceclause, is-sues arisingout of theexerciseof the rights reservedtomanagementunder themanagement-rights clausewouldnotbesubjecttoarbitration.EvenRespondent's attendance and punctuality bonus pro-posalcontainsa "sleeper" provision. Under this pro-posal, an employee who works every day in a 90-dayperiod would receive 10 hours of additional pay foreach such period to be added to his vacation pay.The Respondent proposed that time in "paid sickleave"would count as days worked. However, ex-cusedabsenceswould not count as days worked.Thus, a sick employeeor one sufferingfrom a tooth-ache and excused to go to the dentist, would not, un-der the 1-day waiting period in the sick-pay proposal,be in"paid sick leave"status, thus causing the em-ployee to lose any benefit from this proposal in any90-day period in which he is sick or absent due toillness or injury.In this case,the record establishes that the Re-spondent came to the bargaining table adamant in itsinsistencethat the Union (1) waive all rights to bar-gain overissuesnot covered by the agreement, in-cluding those not within the knowledge or contemp-637lation of either party; (2) waive all rights to partici-pate in the determination of the hourly pay of eachemployee and/or the right to grieve over any arbi-trary action on the part of the Respondent with re-gard to individual salaries; (3) waive all rights to beconsulted regarding practically all disputes thatmight arise during the course of the contract termincluding the right to grieve over arbitrary action ofthe Employer in the fields of "suspending, schedul-ing, assigning, discharging, laying off, recalling, pro-moting, retiring, demoting and transferring of em-ployees"; (4) waive all right to strike, protest, orpublicize in any way any arbitrary or unlawful actson the part of the Respondent, including those thatwould not otherwise be subject to the arbitrationremedy; and (5) acquiesce in the loss to the employ-ees of conditions of employment and fringe benefitsthey had heretofore enjoyed.It is a fundamental precept of labor relations lawthat "the obligation to bargain collectively does notcompel either party to agree to a proposal or requirethemaking of a concession." However, as statedabove, the Board can and does consider the totalityof the employer's actions to assess its motivation indetermining whether it was really engaging in surfacebargaining with no genuine intention to reach agree-ment. In appraising Respondent's actions, the wordsof the United States Court of Appeals for the FirstCircuit are appropriate:It is difficult to believe that the Company with astraight face and in good faith could have sup-posed that this proposal had the slightest chanceof acceptance by a self-respecting union, or eventhat it might advance the negotiations by afford-ing a basis of discussion; rather, it looks morelike a stalling tactic by a party bent upon main-taining the pretense of bargaining.5In our opinion, Respondent's "last, best and finaloffer" was nothing more than a demand on the partof Respondent that the Union abdicate virtually ev-ery right it would normally possess to represent effec-tively the employees involved during the contract,particularly when not only its representation rightsare decimated, but the overall improvement in theemployees' benefits are minimal if not nonexistent;6nor can we accept the contention that Respondent,whose negotiating agent is well schooled in the reali-ties of collective bargaining, in good faith believedthat such a proposal would ever be accepted by the5N L R B.v.Reed&PrinceManufacturing Company,205 F.2d 131, 139(C A 1, 1953),cert.denied346 US 8876 Compare the potential annual lossof $240in sick-pay benefits alonewith the Respondent'swage proposal which, at itsverybest,would onlygrant an annual increase of $208,plus one additionalpaid holidayamount-ing to $40 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion. In these circumstances, we find and concludethat the Respondent has failed to engage in good-faith bargaining as envisioned by the Act and that itthereby violated Section 8 (a)(5) and (1) of the Act .7We further find that the lockout of its employeeson January 29, 1974, was not a defensive or legiti-mate bargaining-position lockout, but rather was de-signed to discourage the employees' support of theUnion and to bring economic pressure to bear insupport of its unlawful bargaining position, and, bylocking out its employees in these circumstances, wefind that Respondent violated Section 8(a)(3) and (1)of the Act.'THE REMEDYHaving found that Respondent has violated theAct, we shall order it to cease and desist from engag-ing in the unfair labor practices found herein andtake certain affirmative action as provided in our Or-der herein, designed to effectuate the policies of theAct.With respect to the overall bad faith exhibited byRespondent during the course of negotiations, weshall give a general bargaining order with the under-standing that inasmuch as unit employees have beendeprived of the benefits of the certification year, saidyear shall be deemed to begin on the date that Re-spondent commences to bargain in good faith. Withrespect to the locked-out employees, having foundthat the Respondent violated Section 8(a)(3) of theAct by locking out its employees in support of anunlawful bargaining position, we shall order that theRespondent offer said employees immediate and fullreinstatementto their former jobs or, if their jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges. Respondent will also be ordered toreimbursethem for any loss of pay they may havesuffered as a result of the discriminatory actionagainst them in the manner set forth inF.W. Wool-worth Company,90 NLRB 289, 291-293 (1950), to-gether with 6-percent interest thereon in accordancewithIsisPlumbing & Heating Co.,138 NLRB 716(1963).Upon the basis of the foregoing, and upon the en-7Continental InsuranceCompany,204 NLRB 1013 (1973),enfd. 495 F.2d44 (C.A. 2, 1974).a Port Norris Express Company,174 NLRB 684, 690 (1969). While weagree with the AdministrativeLaw Judge'sconclusion that the alleged"sick-out" was not a motivating factor in Respondent's locking out its em-ployees,in the absence of any definitive evidence that employees absent onsick leave during the monthof January1974 were not sick,we do not adoptor pass on the Administrative Law Judge's conclusion that the employeesengaged in a partial"sick-out" in order to bring pressure on theCompanyto agreeto the Union's demand.tire record in the case, we make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material hereinhas been, engaged in commerce and in an operationaffecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2.The Union is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act, representing an appropriatebargainingunit of employees of Respondent.The appropriateunit is:All production and maintenance employees em-ployed by Respondent at its 2134 Old Middle-fieldWay and 1078 B Wentworth, MountainView, California, facilities, excluding all officeclericals, guards and supervisors as defined inthe Act.3.Since on or about November 9, 1973, and con-tinuing thereafter to date, Respondent has, by itsoverall course of conduct in the contract negotia-tions, refused to bargain collectively in good faithconcerning wages,hours of employment, and otherterms and conditions of employment in violation ofSection 8(a)(5) and (1) of the Act.4.By locking out its employees on January 29,1974, in support of an unlawful bargaining position,Respondent has violated Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.6.The second affirmative defense alleged by Re-spondent is without merit.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Tomco Communications, Inc., Mountain View, Cali-fornia, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwith United Electrical, Radio and Machine Workersof America (UE) Local 1412 as the exclusive repre-sentative of the employees in the unit described be-low, concerning rates of pay, wages, hours of em-ployment, and other conditions of employment:All production and maintenance employees em-ployed by Respondent at its 2134 Old Middle-fieldWay and 1078 B Wentworth, Mountain TOMCO COMMUNICATIONS, INC.View, California, facilities, excluding all officeclericals, guards and supervisors as defined inthe Act.(b)Discouraging membership in the above-namedUnion by locking out its employees in support of anunlawful bargaining position.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsprotected under Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Upon request, bargain collectively in goodfaithwith the above-named Union as the exclusiverepresentative of all the employees in the unit de-scribed above, concerning rates of pay, wages, hoursof employment, and other conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Offer the employees who were locked out onJanuary 29, 1974, immediate and full reinstatementto their former jobs, or, if their jobs no longer exist,to substantially equivalent positions without preju-dice to their seniority or other rights and privileges,and make them whole for any loss of pay suffered bythem byreasonof their discriminatory lockout in themannerset forth in the section herein entitled "TheRemedy."(c)Upon request, make available to the Board orits agents, for examination and copying all payrolland other records containing information concerningits backpay obligation under this Order.(d) Post at its places of business in MountainView,California,copies of the attached noticemarked "Appendix." 9 Copies of said notice, onforms provided by the Regional Director for Region20, after being duly signed by an authorized repre-sentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticeto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.9In the eventthat this Orderis enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"PostedPursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board."APPENDIX639NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice and we intend to carry out the order of theBoard.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes withthese rights.More specifically,WE WILL NOT refuse to bargain collectively ingood faith with United Electrical, Radio andMachine Workers of America (UE) Local 1412as the exclusive representative of our employeesin the appropriate unit concerning rates of pay,wages, hours of employment, and other condi-tions of employment.WE WILL NOT lock out employees for the pur-pose of imposing an unlawful bargaining posi-tion.WE WILL, upon request, meet and bargain col-lectively in good faith with a duly authorizedrepresentative of the Union concerning rates ofpay, wages, hours of employment, and otherconditions of employment, and, if an under-standing is reached, embody such understandingin a signed agreement. The unit is:All production and maintenance employeesemployed by Respondent at its 2134 Old Mid-dlefieldWay and 1078 B Wentworth, Moun-tain View, California, facilities, excluding alloffice clericals, guards and supervisors as de-fined in the Act.WE WILL offer the employees who were lockedout on January 29, 1974, immediate and full re-instatement to their former jobs or, if their jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDother rights and privileges,and make themwhole for any loss of pay suffered by them byreason of their discriminatory lockout.TOMco COMMUNICATIONS, INC.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge:Based on acharge filed on February 12, 1974, by United Electrical,Radio and Machine Workers of America (UE) Local 1412,hereinafter referred to as the Union,the complaint hereinwas issuedon August 13, 1974. The complaint alleges thatTomco Communications,Inc., hereinafter referred to asRespondent or Company,violated Section 8(a)(5), (3), and(1) of the Act.' Respondent, by its answer, denies that itengaged in conduct violative of the Act as alleged.2Pursuant to notice,the hearing was held in San Francis-co, California, on September 30 and October 1 and 2, 1974.Appearances were entered on behalf of all the parties.Briefs were received from the Respondenton November26, 1974, from the General Counsel on November 29, 1974,and from the Union on December 3, 1974?Based upon the entire record 4 in this proceeding and myobservation of the witnesses as they testified,Imake thefollowing:FINDINGS OF FACT1.BUSINESS OFRESPONDENTRespondent is, and at all times material herein has been,a California corporation engaged in the production of elec-tronic components.During the year preceding the issuanceof the complaint,Respondent,in the course and conductof its business operations,purchased and received maten-als and supplies valued in excess of $50,000 directly fromsuppliers located outside the State of California,and soldand shipped goods valuedin excessof $50,000 directly topurchasers located outside the State of California.As is admitted by the Respondent, it is, and at all timesmaterial herein has been,an employer engaged in com-merce and in operations affecting commercewithin themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAs is admitted by the Respondent, the Union is, and atall times material herein has been,a labor organizationwithin the meaning of Section 2(5) of the Act.iThe allegations of violations of Section 8(aXI) of the Act are derivative,rather than independent allegations of unfair labor practices.2 Respondent also alleges two affirmative defenses which are set forthherein below.7After two extensions the time for filing briefs was set for November 29,1974. (The Union's brief was sent from NewYork,by airmail and specialdelivery on November 28, 1974.)Nevertheless,itwas considered4 Errors in the transcript have been noted and correctedIII.THEALLEGED UNFAIR LABOR PRACTICESA. Background InformationThe Respondent admits the following allegation with re-spect to the bargaining unit involved herein:At all times material herein all production andmaintenance employees employed by Respondent atits 2134 Old Middlefield Way and 1078 B Wentworth,Mountain View, California facilities, excluding all of-fice clericals, guards and supervisors as defined in theAct, have constituted a unit appropriate for the pur-pose of collective bargaining within themeaning ofSection 9(b) of the Act.It appears that during the time material herein there werenine employees in the above-described bargaining unit.The following facts are alleged in the complaint and ad-mitted by Respondent.(a)On October 25, 1973, a majority of the employees ofRespondent in the unit described above by secret-ballotelection conducted under the supervision of theRegionalDirector for Region 20 of the Board, designatedand select-ed the Union as their exclusive representative for the pur-poses of collective bargaining with Respondent.(b)On November 2, 1973, the Acting Regional Directorfor Region 20 of the Board certified the Union as the ex-clusive representative for purposes of collective bargainingof Respondent's employees in the unit described above.(c)On or about November 9, 1973, December 5, 1973,December 6, 1973, December 14, 1973, January 7, 1974,January 8,5 and January 28, 1974, Respondent and theUnion met for the purpose of negotiating a collective-bar-gaining agreement covering the employees in the unit de-scribed above.The record discloses that, at the aforesaid meetings tonegotiate a contract, the principal spokesman for theUnion was Paul Chown, an International representative ofUnited Electrical, Radio and Machine Workers of Ameri-ca,and the principal spokesman for Respondent wasCharles H. Goldstein, a member of the law firm repre-senting the Respondent in this proceeding.B. The IssuesIt is alleged in the complaint that Respondent violatedSection 8(a) (5) and (1) of the Act by the following:1.By its overall course of conduct in the contract nego-tiationswhich constituted a refusal to bargain in goodfaith.2.By refusing "to consider any proposal by the Unionproviding for participation by union shop stewards in theresolution of grievances and disputes respecting employ-ees" in the bargaining unit described above.3.By insisting "to impasse on its contract proposal for agrievance procedure which provided no right for the Unionto be present at the initial presentation of employee griev-ances and allowed only an `International representative' ofthe Union to participate in subsequent steps of the griev-anceprocedure."5Althoughnot alleged, it is found that therewas a meeting on January 8.1974 TOMCO COMMUNICATIONS, INC.4.By insisting"to impasse on its contractproposal thatthe Union or its membersbe prohibitedfrom publicizingthat Respondent is unfair or that there is a dispute betweenthe Respondent" and the Union "or any other labor orga-nization."It is further allegedthatRespondentviolated Section8(a)(3) and(1) of the Act on January 29, 1974, by lockingout the employeesin the above-describedbargaining unit"in support of Respondent's bargainingposition and de-mands as describedabove and/orbecauseof said employ-ees' activities on behalfof the Union."As itsfirst affirmative defense, theRespondentalleges"that during the monthof January 1974, pursuant to acommon plan,designand conspiracy, the Union and thebargaining unit employees engaged in a deliberate slow-down and sickout" whichconstitutedconcertedactivitiesnot protected under the Act.As a second affirmative defense, the Respondent allegesthatthe complaint is "frivolousand totallylacking in mer-it" and asked as a remedytherefor attorneys' fees andcosts.C. Summary of the NegotiationsChown,as above stated,was the principalspokesmanfor theUnionand was accompaniedat thebargaining ses-sions by a committee of employees consistingof RobertGarciaand Rodney Williams.Goldstein, as above stated,was the principal spokesmanfor Respondent and was ac-companied by representatives of management,Thomas Ol-son, president of Respondent,and Vincent Borelli, vicepresident of Respondent.The summaryof negotiations is based, in the main, onthe credited portionsof the testimony of Chown and Gold-steinwho were the principal witnessesfor the respectiveparties.At thefirstmeetingon November 9, 1973, theUnion submitteda proposedcontract. It appears that atthatmeeting it was agreedthatwhen the negotiatorsreached an agreement as to aprovision, both sides wouldinitial that provisionwhich wouldsignify a tentative agree-ment thereto subjectto the approval of the Union's mem-bers and Respondent'sboard of directors. It was furtheragreedthatthe negotiatorswould not have a contract torecommend either tothe board of directors or the unionmembers until a complete documenthad been worked out.At said November9meeting,the negotiators wentthrough each provisionof the Union's proposed agree-ment.Goldsteinobjectedto the firstparagraph of theagreement on the groundthatmaking thecontract bindingupon its successors and assignswould make the Company"less salable"and theUnion's responsewas it wanted sucha provision in order toprovide for continuityin case of achange in ownership.As to purposeof the agreement setforthin "Section2,"Goldstein stated thathe was dissatis-fied withthe language and saidthat he would, at the nextmeeting,bring in a rewritten version thereof.As to ArticleI (Recognition)Goldsteinstated thathe thought it shouldbe more specific and thathe would submitthe language hehad in mind.As to Article II (Union Security) Goldsteinsaid he was not "in agreementin any way in having a641Union shop contract" to which the Union responded thatit strongly insisted on having a "union shopagreement."With respect to Article III (Non-discrimination) there wassome discussion about the wording in Section 1 which ap-peared to be merely a matter of disagreement in the matterof semantics rather than in principle. With respect to Arti-cle IV (Checkoff) Goldstein said that while he was notagreeingto it, checkoff might be acceptable if there were aclause indemnifying the Company for erroneous deduc-tions, to which Chown replied that such a clause was a newconcept to him. With respect to Article VI (Hiring Proce-dures) Goldstein indicated he did not see any need for theprovision and asked for further information about theUnion's job referral procedures at the next meeting. As toSection 2 of the article, he stated that he doubted the ne-cessity to have such a provision which required notice ofhiring be given to the chief steward, that since it was asmall company, employees would immediately know ofany new worker. The Union responded that it was neces-sary for it to know the classification or rate of pay of a newemployee in enforcement of the contract.ArticleVII (Reporting Pay), Article VIII (Call BackPay), and Article IX (Hours and Overtime) were discussedbriefly andwere classifiedby Goldsteinas economic is-sues.He statedthat they would have to be looked at as partof the economic package of the agreement and they werethen passed over.With respect to Article X (BulletinBoards)Goldstein stated that the Company had no objec-tion inprinciple to a bulletin board, but that he did not likethe languageand would come back at the next meetingwith proposedlanguage onthe subject matter. With respectto Article XI (Bereavement) and Article XII (Jury Duty)Goldstein classified them as part of the "economic bag"and indicated that the Company would have a response atthe next meeting. With respect to Article XIII (Paid Ab-sence Allowance) Goldstein admitted that it was the cur-rent policy of the Company for 12 days sick leave per yearbut stated that there had been some abuse of it and that atthe next meeting would come in with a new proposal onthe subject.With respect to Article XIV (Plant Visitationby U. E. Representatives) Goldstein stated that he thoughtthat it was "too free" but he might have a response at thenextmeeting.With respect to Article XV (Safety andHealth) Goldstein stated that Section 3 thereof was thepresent company policy and did not see any difficulty ingetting an agreement on that; but with respect to Sections1and 2, he stated that he thought there should be a simplereferral to the present laws of the land without further ex-plication.Goldstein indicated that at the next meeting hewould bring in a proposed contract dealing with the mat-ter.With respect to Article XVI (Leaves of Absence) Gold-steinsaid he would have a proposal at the nextmeeting.With respect to Article XVII (Paid Holidays) Goldstein'sreaction was that they currently have six paid holidays andthat thisseems likean excessive demand but that the mat-ter of the total number of holidays was also part of theeconomic package. The next article is also numbered XVII(Grievance Procedure). Goldstein's response was that hethought it was much too broad, too general, too vague andthat he objected that it did not provide for a no-strikeclause which he thought should be in the contract. Gold- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDstein stated he would have a proposal on the grievanceprocedure on the next meeting. With respect to ArticleXVIII(Representation)Goldstein responded that it al-lowed for"much too much freedom of movement" ofunion stewards and other employee representatives of theUnion(for whose time the Company would be required topays eThere apparently was no Article XIX in the agreement.With respect to Article XX (Vacations)Goldstein's re-sponse wasthat itwas an economic matterthat would haveto be studied and that he would come in with a proposal atthe next meeting.With respect to Article XXI (Wages)Goldstein's response was that he thought the Union was"shooting very high"and it appears that his response wasthat he would have to study the article as part of the eco-nomic package.With respect to Article XXII (Health andWelfare) Goldstein responded that the Company had justnegotiated a new health and welfare plan and that hethought there would be some difficulty involved in negoti-ating another,and again,Goldstein said that the subjectmatter was part of an economic package that would haveto be looked at in that light. With respect to Article XXIII(Seniority)Goldstein responded that it was "much tootight" and that "the Company had to have much clearerfreedom of action that is provided for." Goldstein stated hewould have a proposal on the seniority plan at the nextmeeting.With respect to Article XXIV (Discharges) Gold-stein stated that the Company was not totally opposed tothe concept of "just cause" but that he did not like thelanguage of the article and a discussion with respect to thisarticlewas concluded with his statement that he wouldcome back with a proposal at the next meeting.With re-specttoArticleXXV (Continuationof Past Practices)Goldstein took the position that he would not agree to theclause because it was too vague and that the Union shouldbring in a list of past practices and the Company wouldconsider whether to agree to incorporate them in the agree-ment or not; he was adamant in opposing the blanket pro-vision set forth in said article.It does not appear that theUnion ever submitted such a list.There was then a discussion as to when a next meetingshould take place and Goldstein consulted a calendar andsaid that he was not able to meet until on or about Novem-ber 21 but that the date would be confirmed by consulta-tion between Chown and Goldstein. Chown was subse-quently advised by Goldstein that it was impossible tomeetbefore December 5 and 6, but that he could devote 2full days on those dates to negotiations.It appears thatGoldstein promised that he would have the Company'sproposed agreement in the hands of the union representa-tives prior to the meeting of December 5, but it was notuntil the meeting of December5 thatthe Respondent fur-nished the union negotiators with its proposed agreement.It appears that thereafter the negotiations were based onthe provisions in the Company's proposed agreement andthat there were no further references to the proposed agree-t The grievance procedure and the representation clause provided for atotal of as many as six employees who could be involved(two stewards anda four-man grievance committee).It is noted that the entire unit consisted ofnine employees.ment submitted by the Union on November 9. "AppendixA" [omitted from publication] is the Company's proposedagreement with the modifications thereof and indicationsof those provisions which were agreed upon by the partiesas ofthe end ofnegotiationson January 8, 1974. An under-standing of the following summary of negotiations at themeetingssubsequent to the first (on November 9) may,perhaps, be enhanced by reference to said "Appendix A."At the meeting on December 5, tentative agreement wasreached as to several of the provisions in Respondent'sproposed agreement, but the Union rejected the vast ma-jority of the provisions contained thereon. With respect tothe no-strike clause contained in said proposed agreementitappears that both Chown and Garcia rejected having ano-strike clause in the contract. Chown argued that theproposed arbitration as a terminal means of settling dis-pute was a "sufficient remedy" and it appears that Garcia,during the course of negotiations at the meeting on Janu-ary 7, stated that the employees "are not going to give uptheir right to strike."While there was some discussion ap-parently about the additional language with respect to pro-hibiting publicity about disputes, it does not appear thatthis language was a material factor in the Union's rejectionof the no-strike provision. The Union also rejected theCompany's proposed grievance procedure in that it did notprovide for the shop steward system and limited union in-volvement in grievances to an International representative.Apparently considerable discussion took place with re-spect to the various provisions in the proposed agreementsince the meeting started at 10 a.m. and was not concludeduntil 4:30 or 5 p.m., and the parties met again on Decem-ber 6 for amorning session. It does not appear that anyfurther agreements were reached on that date.The next meeting took place on December 14, 1973,which began in the morning and lasted "a good part of theday." At this meeting, the Union presented to the companynegotiators a revised proposal, "Appendix B" [omittedfrom publication]. It contained four proposals with respectto: I-Seniority; II-Grievance Procedure;III-Represen-tation;and IV-Management Rights.Although Chowntestified thatGoldstein responded by rejecting the shopsteward system and insisting upon dealing only with anInternational representative,Goldstein testified, and histestimony is credited, that he offered to agree to the shopsteward system (set forth in "Appendix B") if the Unionwould agree to the Company's provisions with respect tomanagement rights and its no-strike clause?It is noted thatthe Union's grievance procedure provided for representa-tion by a shop steward at the first step of the grievance,i.e., the attempt to adjust the grievance with the employees'foreman;whereas,Article XX of the proposed agreementsubmitted at the December 5 meeting provided, "a) Theemployees concerned shall endeavor to adjust the matterwith theirforeman."The proposedagreement as of Janu-ary 7, 1974, contains the same provision in Article XVIII,Section 3(a).1 Apparently, Goldstein's offer to accept therThere is nothing to support Chown's testimony on this point,whereasBorelli's notes which were received into evidence support Goldstein's testi-mony.sApparently the words"or employer"were retained in the January 7proposed contract inadvertently since the word"employer"was strickenfrom the agreement submitted on December 5. TOMCO COMMUNICATIONS, INC.union steward system in exchange for the provisions con-tained in the management rights and no-strike clauses wasrejectedby the Union. There wassome discussion on theissue of the union shop and wages upon which there wasno agreement.The next meetings were held on January 7and 8, 1974, andarrangements were madefor a state laborconciliator to be in attendance.The Respondent presenteda new proposed agreementwhichis the agreement con-tained in "AppendixA." As inthe previous meetings, thenegotiators discussed the proposed agreement item by itemand the negotiations continued also on January 8.Tenta-tive agreement was indicated by the initials of the principalnegotiators and, as noted in "Appendix A," those agree-ments which were arrived at are indicated in the left-handmargin.It does not appear that at the meetings on January 7 and8 there was any further discussion of theCompany's offerto trade the shop steward system for the managementrights and no-strike clauses, nor does it appear that theCompany ever withdrew the offer prior to the impassewhich occurred as found herein below.During themeetingon January 7 the Company pro-posed a 10-cent-per-hour increase for all but two employ-ees and the remaining to be reviewed later.The Unionrejected this proposal and the Company rejected theUnion's counterproposal.It is noted that at all the negotia-tionsessionstheUnion indicated that it would acceptnothing short of a "union shop."It is also noted that dur-ing the period of the negotiations herein the Union had nofull-time business agents, that Chown handled all of theUnion's contract negotiations and that all of the union of-ficers had full-time employment elsewhere.Goldstein, onone hand,insisted he wanted an International representa-tive involved in the grievance proceeding and not a localrepresentative and Chown responded that such a practicewas contrary to the Union's policy.It is noted,however,that the Union's original proposal(on November 9) pro-vided that International representatives"be given free ac-cess to the plant during working hours for the purpose ofadministering this agreement,or for the purpose of con-ducting union business."It is further noted that whenChown pointed out that his duties frequently took himaway from the area, Goldstein suggested that Garcia couldbe appointed as his agent,but this was rejectedby Chown.The next and last meeting took place on January 28,1974. Before setting forth what occurred on that occasion,however, it appears appropriate to set forth matters whichoccurred prior to said meeting on January 28.According to the credited testimony of Morris Hudson,who was an employee and a member of the bargaining unitin December1973 and January 1974, until he was lockedout on January29, 1974,the employees discussed amongthemselves the idea of lowering production in order to putpressure on the Respondent.He further testified, however,the he was not aware of any agreement that was reached toimplement the idea.Also, according to his testimony, oneof the ideas was that a slowdown could be accomplished byemployees not reporting to work. Chown testified that theemployees were upsetby the delaysin negotiations andthat at various times employees were urging strikes and643urgingpeople to stay out sick, and that they did so in hispresence. It does not appear from his testimony that hediscouraged them from engaging in such tactics, and it isfound that by his silence he condoned their resorting toputting pressureupon the Respondent by cutting downproduction. Although there is insufficient evidence in therecord to permit the inference that they engaged in a slow-down while at work, the evidence does support a findingthat the employees did engage in a partial "sickout." It isnoted that in November 1973, the total number of hoursthat the employees in the bargaining unit were out sick was16 and, in December 1973, 24 hours. However, in January1974, eight of the nine employees in the bargaining unitwere out sick for varying numbers of hours and the totalnumber of hours of "sick time" for the members of thebargaining unit was 137.5 hours. In contrast thereto, of theseven employees who were not in the bargaining unit, onlytwo were out sick for a total of 24 hours during the monthof January 1974. In the circumstances it is concluded thatthe employees did engage in a partial "sickout" in order tobring pressure upon the Company to agree to the Union'sdemands.Also, during the month of January, the employees con-tacted Olson and attempted to persuade him to change thebargaining positions taken by Goldstein and it appearsthat they did so at the suggestion of Chown. According tocredited testimony, Olson reported to Goldstein their at-tempts to negotiate with him and complained to Goldsteinabout an increase in the amount of sick leave. On January15, 1974, Goldstein wrote a letter to Chown which, amongother things, complained about the above-mentioned ac-tions of the employees.The next and last meeting between the negotiators wason January 28, 1974. At that meeting, according toChown's testimony, Goldstein referred to the sickoutwhich he (Chown) did not deny, since he was not in aposition to do so because he had no knowledge of the facts.At said January 28 meeting, the state conciliator was alsopresent.During said meeting theCompanymodified itswage proposal by agreeing to a 10-cent-per-hourincreasefor all nine of the employees instead of for only seven, asoriginally proposed. The Union rejected the proposal asinadequate and the Company rejected a union counterpro-posal. It appears that the meeting concluded when Gold-stein notified the Union that its proposed agreement, as itthen stood, was its last, best, and final offer and stated thatthe Union had until 5 p.m. on January 29, 1974, to acceptits proposal or the Company would take economic action.No arrangements were made for a further meeting.On January 29, Respondent gave a notice to its employ-ees advising them of its demand that the Union accept theRespondent's last,best, and final offer; that the Union hasnot accepted it; that Respondent was taking "lawful eco-nomic action" to reach a written agreement; and that, untilsuch time as the Union accepts said offer, Respondent waslocking out all bargaining unit employees. On February 1,Chown sent a telegram to Respondent requesting that theemployees be allowed to return to work with the previouswages andworking conditions and that thenegotiationsresume.Respondent replied the following day with a tele- 644DECISIONSOF NATIONALLABOR RELATIONS BOARDgram that the employees could return to work only if theUnion agreed to Respondent's last, best, and final offer. Aweek or 10 days after the lockout Chown called Goldsteinon the telephone and requested further bargaining. Gold-stein stated that he was willing to meet, but that there hadbeen no change in the Respondent's position; and that, ifthe Union was ready to accept the Respondent's offer, hewould be happy to have a meeting. Chown replied that theRespondent would have to offer more money and unionsecurity.Goldstein responded that, if the Union was notgoing to change its position, it would bemeaningless tomeet. Chown agreed, after some comment about the legali-ty of a lockout and a suggestion by Chown that the Com-pany might not have to take back some employees if anagreement was reached.Goldstein rejected the suggestionand the conversation ended. On June 24, 1974, Chownwrote a letter to Respondent again requesting that employ-ees be allowed to return to work and that negotiations re-sume, but it appears that his request was not accepted sincethere has been no meeting of the parties since January 28,1974.D. Concluding FindingsWith respect to the allegation in the complaint that by its"overall course of conduct" in the contract negotiationsRespondent refused to bargain in good faith, it is the con-tention of the General Counsel and Charging Party thatthe Respondent merely engaged in "surface bargaining."On the other hand the Respondent contends that it bar-gained in good faith, that "hard bargaining" is not a viola-tion of the Act.In essence the General Counsel's argument is the Re-spondent made few concessions and insisted on many of itsown proposals. The Board stated inKohler Co.,128 NLRB1062, 1069 (1960):While the record shows that the Respondent gave littleand held fast to many of its positions, the Act does notcompel any agreement whatsoever or that either partyagree to the other's proposals. It only requires the par-ties to confer in good faith.N.L.R.B. v. Jones &Laughlin Steel Corporation,301 U.S.1, 45; N.L.R.B. v.American National Insurance Co.,343 U.S. 395.InArtiste PermanentWave Co.,172 NLRB 1922, 1939,footnote 21 (1968), it is stated:It is well settled that, under Section 8(d), 8(a)(5),and 8(b)(3) of the amended Act, bargaining is a two-way street, in which both parties have a clear obliga-tion to bargain in good faith so that union conductwhich indicates a refusal to bargain in good faith mayremove the possibility of true negotiation and must beconsidered in deciding whether the employer is actingin good faith.Times Publishing Company,72 NLRB676, 682, 683;Phelps Dodge Copper Products Corpora-tion,101 NLRB 360, 368;N.L.R.B. v. Insurance AgentsInternational Union [Prudential Ins. Co.],361 U.S. 477,487, 488;Roadhome Construction Corp.,170 NLRB668.General Counsel argues that Respondent from the be-ginning took positions on various issues which it could rea-sonably predict would be rejected by the Union,frustratebargaining, and produce a stalemate. In support of thisargument, General Counsel referred to the Respondent'sproposal with respect to the grievance procedure "whichprovided no right for the Union to be present at the initialgrievance and which allowed only an international repre-sentative to participate in the subsequent steps? Based oncredited testimony, as found hereinabove, after the Unionpresented its modified grievance procedure, as set forth in"Appendix B," on December 14, 1973, the Respondentagreed to accept the Union's proposal of a shop stewardsystem if it would in turn accept its proposedmanagementrights clause and its no-strike clause. This offer was reject-ed by the Union. The General Counsel argues that theBoard management rights clause was predictably unac-ceptable and that also predictably unacceptable wasRespondent's prohibition against publicizing labor dis-putesby any means whatsoever which was part ofRespondent's proposed no-strike clause. InN.L.R.B. v.American National Insurance Co.,343 U.S. 395, 409 (1952)the Courtstated:Accordingly, we reject the Board's holding that bar-gaining for the management functions clause pro-posed by respondent was,per se,an unfair labor prac-tice.Any fears the Board may entertain that use ofmanagement functions clauses will lead to evasion ofan employer's duty to bargain collectively as to "ratesof pay, wages, hours and conditions of employment"do not justify condemning all bargaining for manage-ment functions clauses covering any "condition of em-ployment" asper seviolations of the Act. The duty tobargain collectively is to be enforced by application ofthe good faith bargaining standards of Section 8 (d) tothe facts of each case rather than by prohibiting allemployers in every industry from bargaining for man-agement functions clauses altogether.See allTexas Industries, Inc.,140 NLRB 527, 529 (1963).The case cited by General Counsel,Stuart Radiator CoreManufacturing Co., Inc.,173 NLRB 125 (1968), involvedfactors not present in the proceeding and therefore is notdeemed to be applicable.It is noted that the above-mentioned prohibition againstpublicity was part of the no-strikeclause.General Counseldoes not contend that it was inappropriate for the Respon-dent to insist upon a no-strike clause, but merely confineshimself to the prohibition against publicity containedtherein. As stated hereinabove, the Union refused to accepta prohibition against its right to strike and General Coun-sel has failed to cite any cases which hold that the amplifi-cation of the no-strike clause as proposed by Respondentwas unlawful. In view of the insistence of the Union on agrievance and arbitration procedure, the request for a no-strike clause is reasonable and Respondent by its amplifi-cation of the no-strike clause apparently attempted to pro-9 These two points are the subject matter of independent violations ofSection 8(a)(5) and (1) of the Act set forth in the complaint whichallega-tionsare discussed herein below. TOMCO COMMUNICATIONS, INC.hibit conduct by the Union or its members which would bedisruptive of the Company's operations. In view of theUnion's insistence upon retainingthe right to strike,1° theamplified portion of the no-strike clause could not havebeen a materialfactor in the minds of the union negotia-tors.As further evidence of Respondent's "surface bargain-ing," General Counsel refers to the Respondent's proposalof a zipperclause and clausesabolishing past practices. Asfound hereinabove, when the Union proposed continuingpast practices, the Respondent stated that it would notagree to such a broad provision, but that, if the Unionwould bring in a list of past practices, it would considertheir inclusionin theagreement.It appears that the posi-tion of the Respondent was that the Company's operationshad been very loosely handled and it would be difficult toknow what past practices the Union might rely on in thefuture. Thus, it is deemed that Respondent quite reason-ably proposed the abolishment of all past practices in orderto avoidambiguitiesin the future and took the reasonableposition of being willing to consider any past practice theUnion specified. I have found no cases which hold that a"zipper clause" isper seviolative of the Act and its inclu-sionin the Company's proposal appears to have been areasonablerequest in the circumstances of this case.The Union further argues, in support of the contentionthat the Respondent merely engaged in "surface bargain-ing," that the Company made no wage proposal until themeeting ofDecember 7 (which was 10-cents-per-hour forsevenof the nine unit employees). It is noted that the nego-tiationsnot only carried on during December 7, but con-tinued on to December 8; that at the meeting on December28 the Company offered to extend the 10-cent-per-hourincreaseto theremainingtwo bargaining unit employees;and that the Union made a counterproposal which wasrejected by the Company. Goldstein gave a reasonable ex-planation for the basis of its wage proposal, that theamount was consistentwith the wages paid in the labormarket in the area. It does not appear appropriate to findthat the Respondent did not give the Union an ample op-portunity to, bargain about the wage rate and that theRespondent's insistenceupon adhering to its proposal con-stituted evidence of "surface bargaining."It does not appear that the Respondent engaged in anydilatory tactics and it is clear that Respondent discussed allproposals on the bargaining table and fully explained itspositions. As a result of the negotiations, the parties wereable toagree on someitems but remained far apart onothermatters.Absent a finding that the impasse wascausedby Respondent's failureto bargain in good faith, astalematedoes not constitute evidence of "surface bargain-ing," if it wascaused by Respondent's "hard bargaining."Atlantic Research Corporation Desomatic Products Division,144 NLRB 285, 287, 295 (1963). While it is found, however,that up to January 28, 1974, the Respondent did not en-gage in "surfacebargaining," 11 it is concluded that the10 InN L.R.B. v. American National InsuranceCo,343 U.S. 395, 408(1952), in In.22, the Courtaffirmed the Board's ruling thatan employermay bargain in good faith for a no-strike clause'Kohler Co.,128 NLRB 1062, 1069-70 (1960).645Respondent caused an impasse on January 28 by thechange in its bargaining position on that date.It is found that at the meeting of January 28 the partiesreached an impasse after the Respondent stated that itsproposal, as amended, constituted its last, best, and finaloffer, and it is found that this statement caused the im-passe. It is further found that by this statement the Re-spondent changed its bargaining position by insisting on itsgrievance and arbitration clause as stated in its proposedagreement, thereby withdrawing its proposal to agree tothe union shop steward system in exchange for its manage-ment rights and no-strike clauses. That bargaining positionconditioned its execution of any contract with the Unionon the Union's acceptance of the Company's proposedgrievance and arbitration clause (which is discussed hereinbelow in considering the allegations of independent viola-tions of Section 8(a) (5) and (1) of the Act).It is alleged in the complaint that the Respondent violat-ed Section 8(a)(5) and (1) by refusing to consider any pro-posal by the Union for participation by union shop stew-ards in the resolution of grievances and disputes. As foundhereinabove, the Respondent did consider said proposaland offered to accept it as set forth in the Union's Decem-ber 14 counterproposals (Appendix B) provided the Unionaccept its proposed management rights and no-strike claus-es.Therefore, it is found that the General Counsel hasfailed to prove by a preponderance of the evidence theaforesaid allegation in the complaint.It is also alleged in the complaint that Respondent vio-lated Section 8(a)(5) and (1) of the Act by insisting to im-passe on a grievance procedure which provided no right forthe Union to be present at the initial presentation of em-ployee grievances and allowed only an International repre-sentative of the Union to participate in the subsequentsteps of the grievance. It is found that, by Respondent'sstatement of its last, best, and final offer, the Respondentwas insisting to impasse upon such a grievance procedure.InBethlehem Steel Company,89 NLRB 341, 347, the Boardheld that Respondent violated Section 8(a)(5) and (1) ofthe Act by insisting on the Union's acceptance of a clausewhich did not provide for union representation at the firststep of the grievance procedure (the adjustment of a griev-ance between the employee and his foreman) as a condi-tion of executing any contract. Therefore, it is found thatRespondent violated Section 8(a)(5) and (1) of the Act byinsisting to the point of impasse on the Union acceptingthe Company's proposal as it stood on January 28 whichcontained a grievance procedure which failed to providefor union representation at the first step of the grievanceand dictated who the representative of the Union shouldbe at subsequent steps of the grievance procedure. As forRespondent's insistence upon an International representa-tive at subsequent steps, it is well settled that an employercannot dictate to a Union who should or should not be theUnion's bargaining representative in negotiations betweenthem.It is further alleged that Respondent violated Section8(a)(3) and (1) of the Act by locking out its employees insupport of its bargaining position. InAmerican Shipbuilding 646DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany v. N.L.R.B.,380 U.S. 300, 318 (1965) the Su-preme Court stated:Accordingly, we hold that an employer violates nei-ther § 8(a)(1) nor § 8(a)(3) when after a bargainingimpasse hasbeen reached, he temporarily shuts downhis plant and lays off his employees for the sole pur-pose of bringing economic pressure to bear in supportof hislegitimatebargaining position.[Emphasis sup-plied.]It iseminentlyclearfrom the record (of which Respondentwas aware) that the Union would not accept the grievanceand arbitrationclause as setforth in the Company's finalproposal. Thus,it isfound that Respondent's final propos-al wascalculated to evade bargaining and to avoid arrivingat a contract with the Union and that the lockout was notimposed for the purpose of bringing economic pressure tobear in support of a "legitimate bargaining position." Con-sequently, it is concluded that Respondent violated Section8 (a)(3) and (1) of the Act by locking out the employees inthe above-described bargaining unit.Bagel Bakers Council,174 NLRB 622, 633 (1969).Port Norris Express Company,174 NLRB 684, 690 (1969).It is further alleged that Respondent violated Section8(a)(5) and (1) of the Act by insisting to impasse on thepublicity prohibitionin itsproposed no-strike clause (asstated hereinabove). No cases were cited which hold thatsuch a prohibition in a no-strike clause is violative of theAct. It appears that Respondent was attempting to specifytypes of conduct which usually accompany a strike orwhichareutilizedforthepurposeofdisruptingRespondent's operations. In the circumstances it does notappear that General Counsel has proved by preponderanceof the evidence the aforesaid allegation in the complaint.As its first affirmative defense the Respondent allegesthatthe bargainingunit employees engaged in a deliberateslowdown and sickout which constituted concerted activi-tiesnot protected under the Act. As found hereinabove,there is no evidence of a slowdown while at work, but it hasalso been found hereinabove that there was a partial sick-out in that there was an abnormally large number of hoursof sickleavein January 1974 (137.5 hours). While the Re-spondent did refer to the employees engaging in a sickoutin itsletter to the Union on January 15 and again duringthe meetingof January 28, it is my opinion that neither aslowdown nor sickout was a motivating factor in lockingout the employees; 137.5 hours of sick leave during themonth constituted a minimal percentage of the total workhours of the nine employees during the month, and there isno showing of what effect, if any, the amount of sick leavehad upon the Respondent's production. In the circum-stances it isinferred that a lockout was not imposed as adefensive measureto a slowdown or sickout. Moreover, itis noted that, in the notice to the employees of the lockout,no mentionwas made of the employees engaging in a sick-out or slowdown and when subsequently the Union madethe suggestionthat the Respondent could refuse to rein-state some employees (presumably objectionable becauseof their engagingin a sickout), the Respondent rejected thesuggestion.Therefore, the Respondent's allegation of aslowdown and sickout is without merit as a defense to thefinding that the Respondent violated Section 8(a)(3) and(1) of the Actby locking out its employees on January 29,1974.American International AluminumCorp.,149 NLRB1205, 1217 (1964). As to the Respondent's second affirma-tive defense that the complaint is frivolous and totally lack-ing in merit,in view of the findings hereinabove,said de-fense is without merit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with its opera-tions set forth in section 1, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein and take certain affirmative action, asprovided in the recommended Order below, designed toeffectuate the policies of the Act.Ithaving been found that Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act by insisting as a condition of enteringinto a bargaining contract that the Union accept a griev-ance procedure which does not provide for union represen-tation at the first step thereof and which dictates who shallact as the Union's representative in the subsequent steps, itwill be recommended that Respondent be ordered to ceaseand desist therefrom and, upon request, meet and bargainwith a duly authorized representative of the Union withrespect to the grievance procedure. It further having beenfound that Respondent's insisting upon its aforesaid un-lawful provisions for the grievance procedure to the pointof impasse and that its lockout of its employees on January29, 1974, was predicated upon a bargaining position thatwas not "legitimate" and thereby violated Section 8(a)(3)and (1) of the Act, it will be recommended that the Re-spondent be ordered to offer said employees immediateand full reinstatement to their former jobs or, if their jobsno longer exist, to substantially equivalent positions with-out prejudice to their seniority or other rights and privi-leges. It will be further recommended that Respondent beordered to reimburse them for any loss of pay they mayhave suffered as a result of its discriminatory action againstthem in the manner set forth in F.W. Woolworth Company,90 NLRB 289, 291-293 (1950), together with 6-percent in-terest thereon in accordance withIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen, engaged in commerce and in an operation affecting TOMCO COMMUNICATIONS, INC.commerce within the meaning of Section 2(2), (6), and (7)of the Act.2.The Unionis,and at all times material herein hasbeen,a labor organization within the meaning of Section2(5) of the Actrepresenting an appropriate bargaining unitof employees of Respondent.3.Respondent violated Section 8(a)(5) and(1)of theAct on January 28, 1974,by insisting to the point of im-passe on theUnionaccepting as a condition of enteringinto a bargaining contractwith the Unionthat it accept agrievance procedurewhich fails to providefor union repre-sentation at the firststep and whichdictateswhom theunion representative shall be at the subsequent steps.4.On January 29, 1974,Respondent violated Section8(a)(3) and(1) of the Act by lockingout its employees insupport ofan unlawful bargaining position.6475.The General Counsel has failed to prove by a prepon-derance of the evidence that prior to January 28, 1974,Respondent engaged in unlawful"surface bargaining."6.General Counsel has failedto prove bya preponder-ance of the evidence that Respondent violated Section8(a)(5) and (1) of the Act by refusing to consider any pro-posal by the Union providing for participation by unionshop stewards in the resolution of grievances.7.Thefirst affirmative defense alleged by the Respon-dent is found without merit as a defense to the allegationthat it violated Section 8(a) (3) and (1) of the Act by lock-ing out its employees on January29, 1974.8.The second affirmative defense alleged by Respon-dent is without merit.[Recommended Order omitted from publication.]